                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:20-cv-00085-KDB
                             (5:16-cr-00015-KDB-DCK-1)


JAMES HOLLAND HELMS,                                 )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
______________________________________               )

       THIS MATTER is before the Court on review of the file in this matter and in light of the

United States Supreme Court’s decision in Greer v. United States, --- S.Ct. ---, 2021 WL 2405146

(June 14, 2021), the companion case of United States v. Gary, No. 20-444.

       On March 25, 2020, the Fourth Circuit decided United States v. Gary, 954 F.3d 194 (4th

Cir. 2020). On June 29, 2020, the Petitioner James Holland Helms (“Petitioner”) filed a motion

to vacate pursuant to 28 U.S.C. § 2255 and a motion to stay the case pending the issuance of the

mandate in Gary. [Docs. 1, 2]. The Court ordered the Government to respond to Petitioner’s

motions. [Doc. 3]. In response, the Government also moved to stay the case pending the mandate

in Gary. [Doc. 4]. The Court granted the motions to stay. [Doc. 5]. The Supreme Court granted

the Government’s petition for writ of certiorari, United States v. Gary, 141 S.Ct. 974 (2021), and,

in Greer, recently reversed the Fourth Circuit’s decision in Gary.

       In light of the basis for this Court’s stay of these proceedings pending Gary and the

Supreme Court’s decision in Greer, it appears to the Court that the stay should be lifted in this

matter and the Government ordered to respond to Petitioner’s motion or, in the alternative, for the
Petitioner to affirmatively withdraw his motion to vacate.

       IT IS, THEREFORE, ORDERED that the parties shall have ten (10) days from this

Order in which to respond to this Order showing cause why the stay in this matter should not be

lifted in light of Greer v. United States, --- S.Ct. ---, 2021 WL 2405146 (June 14, 2021). If the

parties fail to respond, showing good cause why this case should remain in abeyance, and if

Petitioner does not withdraw his motion, the Court shall lift the stay in this matter and order the

Government to respond to the Petitioner’s Section 2255 Motion to Vacate.

 Signed: June 18, 2021




                                                2
